COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
IN RE                                                              No. 08-16-00276-CV
                                                 §
KRISTY GABRIELOVA,                                              AN ORIGINAL PROCEEDING
                                                 §
RELATOR                                                             IN MANDAMUS
                                                 §

                                       JUDGMENT

        The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Luis Aguilar, Judge of the 243rd District Court of El Paso County, Texas,

and concludes that Relator’s petition for writ of mandamus should be conditionally granted. We

therefore direct the Respondent to immediately withdraw the bench warrant for Relator and

cease contempt proceedings against her, in accordance with the opinion of this Court. The writ

of mandamus will issue should the trial court fail to comply.


        IT IS SO ORDERED THIS 20TH DAY OF DECEMBER, 2016.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.